Exhibit 10.3
EXECUTION COPY
DEBTOR-IN-POSSESSION ACCOUNTS AGREEMENT
dated as of February 4, 2011
among
SOUTHWEST GEORGIA ETHANOL, LLC,
as the Borrower,
AMARILLO NATIONAL BANK,
as the Accounts Bank and the Securities Intermediary,
WESTLB AG, NEW YORK BRANCH,
as the Collateral Agent for the Senior Secured Parties,
WESTLB AG, NEW YORK BRANCH,
as the Pre-Petition Collateral Agent for the Pre-Petition Senior Secured
Parties,
and
WESTLB AG, NEW YORK BRANCH,
as the Administrative Agent for the Lenders,

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
Section 1.01 Defined Terms
    2  
Section 1.02 Principles of Interpretation
    4  
Section 1.03 Credit Agreement, Pre-Petition Accounts Agreement and UCC
Definitions
    4  
Section 1.04 Accounting and Financial Determinations
    4  
 
       
ARTICLE II APPOINTMENT; SECURITY INTEREST
    5  
Section 2.01 Appointment
    5  
Section 2.02 Representations, Warranties and Covenants of Accounts Bank
    6  
Section 2.03 Project Accounts as Deposit Account
    9  
Section 2.04 Security Interest
    9  
Section 2.05 Control and Perfection of Account Collateral
    10  
Section 2.06 Subordination
    11  
 
       
ARTICLE III INVESTMENTS
    12  
Section 3.01 Investments
    12  
Section 3.02 Sale and Liquidation
    12  
 
       
ARTICLE IV DEFAULT AND ENFORCEMENT
    13  
Section 4.01 Notices of Suspension of Project Accounts
    13  
Section 4.02 Collateral Agent Appointed Attorney-in-Fact
    14  
Section 4.03 Enforcement
    15  
Section 4.04 Collateral Agent’s Discretionary Powers
    17  
Section 4.05 Regarding the Collateral Agent
    17  
 
       
ARTICLE V THE ACCOUNTS BANK
    17  
Section 5.01 Duties of the Accounts Bank and Securities Intermediary
    17  
Section 5.02 Exculpatory Provisions
    18  
Section 5.03 Reliance by Accounts Bank
    20  
Section 5.04 Written Instructions; Notices
    20  
Section 5.05 Resignation or Removal of Accounts Bank
    21  
Section 5.06 No Amendment to Duties of Accounts Bank Without Consent
    22  
 
       
ARTICLE VI MISCELLANEOUS
    22  
Section 6.01 Amendments, Etc.
    22  
Section 6.02 Applicable Law; Jurisdiction; Etc.
    22  
Section 6.03 Assignments
    24  
Section 6.04 Benefits of Accounts Agreement
    24  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
 
Section 6.05 Costs and Expenses
    24  
Section 6.06 Counterparts; Effectiveness
    25  
Section 6.07 Indemnification by the Borrower
    25  
Section 6.08 No Waiver; Cumulative Remedies
    26  
Section 6.09 Notices and Other Communications
    26  
Section 6.10 Patriot Act Notice
    28  
Section 6.11 Severability
    29  
Section 6.12 Survival
    29  
Section 6.13 Waiver of Consequential Damages, Etc.
    29  

 

ii



--------------------------------------------------------------------------------



 



THIS DEBTOR-IN-POSSESSION ACCOUNTS AGREEMENT, dated as of February 4, 2011 (this
“Accounts Agreement”), is entered into by and among SOUTHWEST GEORGIA ETHANOL,
LLC, a Georgia limited liability company and a debtor-in-possession under
Chapter 11 of the Bankruptcy Code (as defined below) (the “Borrower”), AMARILLO
NATIONAL BANK, in its capacity as accounts bank (together with its successors
and assigns in such capacity, the “Accounts Bank”) and in its capacity as
securities intermediary (together with its successors and assigns in such
capacity, the “Securities Intermediary”), WESTLB AG, NEW YORK BRANCH, in its
capacity as collateral agent for the Senior Secured Parties (as defined below)
(together with its successors and assigns in such capacity, the “Collateral
Agent”), WESTLB AG, NEW YORK BRANCH, in its capacity as collateral agent for the
Pre-Petition Senior Secured Parties (as defined below) (together with its
successors and assigns in such capacity, the “Pre-Petition Collateral Agent”)
and WESTLB AG, NEW YORK BRANCH, in its capacity as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”).
RECITALS
WHEREAS, the Borrower has entered into the Debtor-In-Possession Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), among the
Borrower, each of the Lenders from time to time party thereto, the
Administrative Agent and the Collateral Agent pursuant to which, among other
things, the Lenders have committed to make loans to, and for the benefit of, the
Borrower; and
WHEREAS, it is a requirement under the Credit Agreement that the Borrower
execute and deliver this Accounts Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises contained herein, and to induce
the Lenders to enter into the Credit Agreement and to make the advances of
credit to the Borrower contemplated thereby, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the parties hereto hereby agree as follows:

 





--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.01 Defined Terms. The following terms when used in this Accounts
Agreement, including its preamble and recitals, shall, except where the context
otherwise requires, have the following meanings:
“Accounts Bank” has the meaning provided in the preamble.
“Accounts Bank Action” has the meaning provided in Section 5.04(b) (Written
Instructions; Notices).
“Account Collateral” has the meaning provided in Section 2.04 (Security
Interest).
“Administrative Agent” has the meaning provided in the preamble.
“Borrower” has the meaning provided in the preamble.
“Cash Equivalents” means:

  (i)  
readily marketable direct obligations of the government of the United States or
any agency or instrumentality thereof, or obligations unconditionally guaranteed
by the full faith and credit of the government of the United States, in each
case maturing within one (1) year from the date of acquisition thereof;

  (ii)  
securities issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition thereof
and, at the time of acquisition, having a rating of AA- or higher from S&P or
Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); and

  (iii)  
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within two hundred and seventy (270) days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, the Administrative Agent or any domestic office
of any commercial bank organized under the laws of the United States of America,
any State thereof, any country that is a member of the Organisation for Economic
Co-Operation and Development or any political subdivision thereof, that has a
combined capital and surplus and undivided profits of not less than five hundred
million Dollars ($500,000,000).

 

2



--------------------------------------------------------------------------------



 



“Collateral Agent” has the meaning provided in the preamble.
“Credit Agreement” has the meaning provided in the first recital.
“Indemnitee” has the meaning provided in Section 6.07 (Indemnification by the
Borrower).
“Notice of Security Discharge Date” means notification by the Administrative
Agent to the Accounts Bank that the Security Discharge Date has occurred.
“Notice of Suspension” has the meaning provided in Section 4.01(a) (Notices of
Suspension of Project Accounts).
“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.
“Pre-Petition Accounts Agreement” means the Accounts Agreement, dated as of
November 20, 2007, among the Borrower, the Accounts Bank as accounts bank and
securities intermediary, the Pre-Petition Collateral Agent and the Pre-Petition
Administrative Agent.
“Securities Intermediary” has the meaning provided in the preamble.
“Security Discharge Date” means the date on which (i) all outstanding
Commitments have been terminated and (ii) all amounts payable in respect of the
Obligations have been irrevocably and indefeasibly paid in full in cash (other
than obligations under the Financing Documents that by their terms survive and
with respect to which no claim has been made by the Senior Secured Parties).
“Senior Secured Parties” means the Lenders, the Agents and each of their
respective successors, transferees and assigns.
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the security in any Account Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.

 

3



--------------------------------------------------------------------------------



 



Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Accounts Agreement shall have the same meanings when used in the Credit
Agreement.
(b) Unless the context requires otherwise, any reference in this Accounts
Agreement to any Financing Document shall mean such Financing Document and all
schedules, exhibits and attachments thereto, as amended from time to time.
(c) All the agreements, contracts or documents defined or referred to herein
shall mean such agreements, contracts or documents as the same may from time to
time be supplemented, amended or replaced or the terms thereof waived or
modified to the extent permitted by, and in accordance with, the terms thereof
and this Accounts Agreement, and shall disregard any supplement, amendment,
replacement or waiver made in breach of this Accounts Agreement.
(d) Defined terms in this Accounts Agreement shall include in the singular
number the plural and in the plural number the singular.
(e) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Accounts Agreement shall, unless otherwise expressly
specified, refer to this Accounts Agreement as a whole and not to any particular
provision of this Accounts Agreement and all references to Articles, Sections,
Exhibits and Schedules shall be references to Articles, Sections, Exhibits and
Schedules of this Accounts Agreement, unless otherwise specified.
(f) The words “include,” “includes” and “including” are not limiting.
(g) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.
Section 1.03 Credit Agreement, Pre-Petition Accounts Agreement and UCC
Definitions. Unless otherwise defined herein or unless the context otherwise
requires, terms used in this Accounts Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement, the Pre-Petition
Accounts Agreement or, if not defined therein, the UCC.
Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.

 

4



--------------------------------------------------------------------------------



 



ARTICLE II
APPOINTMENT; SECURITY INTEREST
Section 2.01 Appointment. (a) The Collateral Agent, on behalf and at the
direction of the Senior Secured Parties, hereby appoints and authorizes the
Accounts Bank to act as its depository for the benefit of the Senior Secured
Parties, and as the securities intermediary or bank with respect to the Project
Accounts for the benefit of the Collateral Agent, on behalf of the Senior
Secured Parties, with such powers as are expressly delegated to the Accounts
Bank by the terms of this Accounts Agreement, together with such other powers as
are reasonably incidental thereto. The Accounts Bank hereby accepts each such
appointment and agrees to act as the depository for the Collateral Agent, on
behalf of the Senior Secured Parties, and as the securities intermediary or bank
with respect to the Project Accounts, for the benefit of the Collateral Agent,
on behalf of the Senior Secured Parties, in accordance with the terms of this
Accounts Agreement. The Accounts Bank further agrees to accept and hold, as
securities intermediary or as a bank, in its custody and in accordance with the
terms of this Accounts Agreement, for the Collateral Agent, on behalf of the
Senior Secured Parties, the Project Accounts and the Account Collateral.
(b) The Collateral Agent also hereby appoints and authorizes the Accounts Bank
to act on its behalf for the purpose of the creation and perfection of a
security interest having the priority set forth in the Credit Agreement in favor
of the Collateral Agent, for the benefit of the Senior Secured Parties, in the
Project Accounts to the extent that they are deemed under applicable Law not to
constitute securities accounts or deposit accounts and in any Account Collateral
that is deemed under applicable Law not to constitute a “financial asset”
(within the meaning of Section 8-102(9) of the UCC). The Accounts Bank hereby
accepts this appointment and agrees to act as the Accounts Bank for the
Collateral Agent, on behalf of the Senior Secured Parties, for such purpose and
to hold and maintain exclusive dominion and control over the Project Accounts
and any such Account Collateral on behalf of the Collateral Agent, acting for
the benefit of the Senior Secured Parties.

 

5



--------------------------------------------------------------------------------



 



(c) Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Accounts Bank shall not have any duties or
responsibilities except those expressly set forth herein, nor shall the Accounts
Bank have or be deemed to have any fiduciary relationship with any Senior
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Accounts Bank. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in any Financing Document
with reference to the Accounts Bank is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(d) Notwithstanding anything to the contrary provided for in the Pre-Petition
Accounts Agreement, until otherwise instructed by the Collateral Agent, the
Accounts Bank shall not act upon any direction submitted to the Accounts Bank by
the Pre-Petition Collateral Agent. By its signature below, the Pre-Petition
Collateral Agent consents to: (i) the execution and delivery by the parties
hereto of this Agreement, (ii) the applicability of this Agreement to the
Project Accounts and (iii) the provisions of this Section 2.01(d).
Section 2.02 Representations, Warranties and Covenants of Accounts Bank. The
Accounts Bank hereby represents, warrants, covenants and agrees with the
Collateral Agent, for the benefit of the Senior Secured Parties, and the
Borrower as follows:
(a) it is a securities intermediary on the date hereof and shall act as such in
maintaining the Project Accounts and all of the Account Collateral (including
all securities and other financial assets or security entitlements deposited in
or credited to the Project Accounts) from time to time transferred, deposited in
or credited to or maintained in the Project Accounts;
(b) it is the bank with which each Project Account is maintained and the
securities intermediary with respect to the financial assets held in the Project
Accounts. In this regard, (i) if the Accounts Bank has knowledge that an issuer
of any financial asset is required to make a payment or distribution in respect
of such financial asset, the Accounts Bank shall have fulfilled its duty under
applicable Law to take action to obtain such payment or distribution if (A) it
credits such payment or distribution to the Project Accounts in accordance with
the Pre-Petition Accounts Agreement if such payment or distribution is made or
(B) it notifies the Borrower and the Collateral Agent that such payment or
distribution has not been made, and (ii) if the Accounts Bank is required by
applicable Law or the Pre-Petition Accounts Agreement to credit to any Project
Account any financial asset purported to be transferred or credited to the
Accounts Bank pursuant to applicable Law, the Accounts Bank shall have fulfilled
its duty to so credit any Project Account if it credits as a security
entitlement to the applicable party whatever rights the Accounts Bank
purportedly has in the financial asset transferred or credited to the Accounts
Bank and the Accounts Bank shall have no duty to ensure that applicable Law has
been complied with in respect of the transfer of the financial asset or to
create a security interest in or Lien on any financial asset purported to be
transferred or credited to the Accounts Bank and subsequently credited to any
Project Account;

 

6



--------------------------------------------------------------------------------



 



(c) it shall promptly perform all duties imposed upon a securities intermediary
and a bank under the UCC, other applicable Law and this Accounts Agreement;
(d) the Collateral Agent, for the benefit of the Senior Secured Parties, and no
other Person, is the Accounts Bank’s customer with respect to the Project
Accounts, and the Borrower has consented to the Collateral Agent, on behalf and
for the benefit of the Senior Secured Parties, being deemed the customer
hereunder;
(e) the Securities Intermediary’s jurisdiction, for purposes of this Accounts
Agreement and Article 8 of the UCC, is and shall continue to be the State of New
York, and the bank’s jurisdiction of the Accounts Bank, for purposes of this
Accounts Agreement and Section 9-304(b)(1) of the UCC, is and shall continue to
be the State of New York;
(f) it has established and maintains the Project Accounts as set forth in the
Pre-Petition Accounts Agreement;
(g) each Project Account is and will be maintained as a securities account or,
as set forth in Section 2.03 (Project Accounts as Deposit Account), a deposit
account;
(h) all financial assets acquired by or delivered to the Accounts Bank shall be
held by the Accounts Bank and credited by book entry to the relevant Project
Account or otherwise accepted by the Accounts Bank for credit to the relevant
Project Account. Any financial asset so credited or accepted for credit to the
relevant Project Account shall be registered in the name of, payable to, or to
the order of, or indorsed to the Accounts Bank or in blank and in no case will
any financial asset credited to any Project Account or held by the Accounts Bank
for credit to any Project Account be registered in the name of, payable to, to
the order of, or indorsed to, the Borrower, except to the extent that such
financial asset has been subsequently indorsed by the Borrower to the Accounts
Bank or in blank;

 

7



--------------------------------------------------------------------------------



 



(i) each item of property (including any cash, security, general intangible,
document, instrument or obligation, share, participation, interest or other
property whatsoever) deposited in or credited to any Project Account shall be
treated as a financial asset under and for the purposes of Article 8 of the UCC,
including Section 8-102(a)(9)(iii) thereof. Notwithstanding any provision herein
to the contrary, any property contained in the Project Accounts that is not
deemed to be a financial asset under applicable Law, to the extent permitted by
applicable Law, will be deemed to be deposited in a deposit account and subject
to Section 2.03 (Project Accounts as Deposit Account);
(j) the Collateral Agent, for the benefit of the Senior Secured Parties, is the
entitlement holder in any security entitlements with respect to any financial
assets deposited in or credited to the Project Accounts, and the Collateral
Agent may issue entitlement orders with respect thereto;
(k) if at any time it receives an entitlement order or any other order from the
Collateral Agent directing the transfer, redemption or liquidation of any
financial asset carried in the Project Accounts or any instruction originated by
the Collateral Agent directing the disbursement, deposit and/or transfer of any
funds or other property held in the Project Accounts, the Accounts Bank shall
comply with such entitlement order, instruction or other order without further
consent by the Borrower or any other Person. The Borrower hereby agrees that the
Collateral Agent, on behalf of and for the benefit of the Senior Secured
Parties, shall have control of the security entitlements carried in the Project
Accounts and of the financial assets carried in the Project Accounts, and the
Borrower hereby disclaims any entitlement to claim control of such security
entitlements or financial assets;
(l) the Accounts Bank shall not change the name or account number of any Project
Account unless it obtains the prior written consent of the Collateral Agent and,
so long as no Event of Default has occurred and is continuing, provides prior
written notice to the Borrower;
(m) except for the claims and interest of (i) the Collateral Agent, for the
benefit of the Senior Secured Parties, (ii) the Pre-Petition Collateral Agent,
for the benefit of the Pre-Petition Senior Secured Parties and (iii) the
Borrower, in the Project Accounts, it does not know of and has not received
written notice of any right or claim (including any adverse claim) to or
interest in the Project Accounts or any Account Collateral (including, without
limitation, funds and financial assets) deposited in or credited to the Project
Accounts by any Person. If any Person (other than the Collateral Agent, on
behalf of the Senior Secured Parties or the Pre-Petition Collateral Agent, for
the benefit of the Pre-Petition Senior Secured Parties) asserts any Lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against any Project Account or in
any financial asset or other property deposited therein or credited thereto, the
Accounts Bank will promptly notify the Collateral Agent and the Borrower in
writing thereof; and

 

8



--------------------------------------------------------------------------------



 



(n) the Accounts Bank has not entered into and will not enter into any agreement
with respect to the Project Accounts or any financial assets or other property
deposited in or credited to any Project Account other than this Accounts
Agreement and the Pre-Petition Accounts Agreement, each as may be amended from
time to time. The Accounts Bank has not entered into and will not enter into any
agreement with the Borrower or any other Person purporting to limit or condition
the obligation of the Accounts Bank to comply with entitlement orders or any
other order originated by the Collateral Agent in accordance with this Accounts
Agreement other than the Pre-Petition Accounts Agreement, as may be amended from
time to time.
Section 2.03 Project Accounts as Deposit Account. (a) The parties hereto agree
that, to the extent that the Project Accounts are not considered “securities
accounts” (within the meaning of Section 8-501(a) of the UCC), the Project
Accounts shall be deemed to be deposit accounts (as defined in
Section 9-102(a)(29) of the UCC) to the extent a security interest can be
granted and perfected under the UCC in the Project Accounts as deposit accounts,
which the Borrower shall maintain with the Accounts Bank acting not as
Securities Intermediary but as a “bank” (within the meaning of
Section 9-102(a)(8) of the UCC).
(b) The Collateral Agent, on behalf of the Senior Secured Parties, shall be
deemed the sole customer of the Accounts Bank for purposes of the Project
Accounts and, as such, shall be entitled to all of the rights that customers of
banks have under applicable Law with respect to deposit accounts, including the
right to withdraw funds from, or close, the Project Accounts, and the Borrower
hereby consents to the Collateral Agent being deemed the customer hereunder.
Section 2.04 Security Interest. (a) As security for the prompt and complete
payment when due (whether at stated maturity, by acceleration or otherwise) of
any and all of the Obligations and the due performance and compliance by the
Borrower with all of the terms, conditions, and agreements to be performed and
complied with by it under and pursuant to the terms of the Credit Agreement and
the other Financing Documents, the Borrower has granted a security interest to
the Collateral Agent, for the benefit of the Senior Secured Parties, pursuant to
the Credit Agreement in, all of its right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by the Borrower, wherever located, and whether
now or hereafter existing or arising (collectively, the “Account Collateral”):

 

9



--------------------------------------------------------------------------------



 



(i) each of the Project Accounts, including all funds, Cash Equivalents,
securities, financial assets or other property held in, required to be held in
or credited to any of the Project Accounts or otherwise in possession or control
of the Accounts Bank pursuant to this Accounts Agreement, and all interest,
dividends and other income derived therefrom;
(ii) all statements, certificates, instruments and investment property
representing or evidencing any property described in clause (i) above held in,
required to be held in or credited to any of the Project Accounts or otherwise
in possession or control of the Accounts Bank pursuant to this Accounts
Agreement; and
(iii) to the extent not included in the foregoing, all proceeds, products and
accessions of and to any and all of the foregoing, including whatever is
received upon any collection, exchange, sale or other disposition of any of the
foregoing and any property into which any of the foregoing is converted, whether
cash or non-cash proceeds, and any and all other amounts paid or payable under
or in connection with any of the foregoing and all security entitlements of the
Borrower in any and all of the foregoing.
Section 2.05 Control and Perfection of Account Collateral. (a) The Borrower
specifically acknowledges and agrees that (i) (A) each Project Account shall be
maintained so that the Collateral Agent, on behalf and for the benefit of the
Senior Secured Parties, has control of such Project Account in the manner
specified in Section 9-104 of the UCC, (B) all Cash Equivalents shall be
maintained so that the Collateral Agent, on behalf and for the benefit of the
Senior Secured Parties, has control of such Cash Equivalents in the manner
specified in Section 9-106 of the UCC, and (C) all financial assets held in the
Project Accounts shall be maintained so that the Collateral Agent, on behalf and
for the benefit of the Senior Secured Parties, has control of such financial
assets in the manner specified in Section 8-106 of the UCC.
(b) The Borrower shall give, execute, deliver, file, record, authenticate,
authorize or obtain all such UCC financing statements as may be necessary to
perfect and maintain the security interest granted under the Credit Agreement.
(c) Until the Security Discharge Date, the Borrower shall not have any rights
against or to monies held in the Project Accounts except the right to receive or
make requisitions of funds deposited in or credited to the Project Accounts as
permitted by this Accounts Agreement and the Pre-Petition Accounts Agreement.

 

10



--------------------------------------------------------------------------------



 



Section 2.06 Subordination. (a) The Accounts Bank hereby acknowledges the
security interest granted to the Collateral Agent, for the benefit of the Senior
Secured Parties. In the event that the Accounts Bank has or subsequently obtains
by agreement, operation of Law or otherwise a right of recoupment or set-off or
any Lien in any of the Project Accounts, Account Collateral or any financial
asset or other property deposited therein or credited thereto or any security
entitlement related thereto, the Accounts Bank hereby agrees that such right of
recoupment or set-off and/or any such Lien shall (except to the extent provided
in clause (c) of this Section 2.06) be subordinate to the security interest of
the Collateral Agent, on behalf and for the benefit of the Senior Secured
Parties. The Accounts Bank agrees that it shall not (except to the extent
provided in clause (c) of this Section 2.06) assert or enforce any such right of
recoupment or set-off and/or any Lien until the Notice of Security Discharge
Date.
(b) Until the Notice of Security Discharge Date, the financial assets and other
items deposited in or credited to the Project Accounts and all other Account
Collateral will not (except to the extent provided in clause (c) of this
Section 2.06) be subject to deduction, set-off, banker’s lien or any other right
in favor of any Person other than the Collateral Agent, on behalf and for the
benefit of the Senior Secured Parties and the Pre-Petition Collateral Agent, for
the benefit of the Pre-Petition Senior Secured Parties.
(c) The Project Accounts, Account Collateral or any financial asset or other
property deposited therein or credited thereto shall be subject to deduction,
set-off, banker’s lien and recoupment to the extent of returned items and
chargebacks either for uncollected checks or other items of payment and
transfers previously credited to one or more Project Accounts, and each of the
Collateral Agent, on behalf of and for the benefit of the Senior Secured
Parties, and the Borrower hereby expressly authorizes the Accounts Bank to debit
the relevant Project Account(s) for such amounts.
Section 2.07 No Knowledge of Certain Events. (a) The Accounts Bank shall not be
charged with knowledge of any Notice of Suspension, Default or Event of Default
unless the Accounts Bank has received such Notice of Suspension or other written
notice of such Default or Event of Default from the Administrative Agent, the
Collateral Agent or an Authorized Officer of the Borrower.
(b) The Accounts Bank shall not be charged with the knowledge that any transfer
or withdrawal from any Project Account would result in the occurrence of a
Default or Event of Default, unless it has received written notice thereof from
the Administrative Agent, the Collateral Agent or an Authorized Officer of the
Borrower.

 

11



--------------------------------------------------------------------------------



 



ARTICLE III
INVESTMENTS
Section 3.01 Investments. Prior to the receipt by the Accounts Bank of a Notice
of Suspension, any amounts held by the Accounts Bank in the Project Accounts
shall be invested by the Accounts Bank from time to time, at the risk and
expense of the Borrower, solely in such Cash Equivalents as an Authorized
Officer of the Borrower shall direct in writing (which may be in the form of a
standing instruction). The Borrower shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers to be made from the Project Accounts on
such day in accordance with this Accounts Agreement and the Pre-Petition
Accounts Agreement. Upon delivery by the Collateral Agent to the Accounts Bank
of a Notice of Suspension and until written revocation of such Notice of
Suspension is delivered to the Accounts Bank by the Collateral Agent, any
amounts held by the Accounts Bank in the Project Accounts shall be invested by
the Accounts Bank from time to time, solely in such Cash Equivalents as the
Collateral Agent or the Administrative Agent, in its sole discretion, may
direct; provided that the Accounts Bank’s obligation to invest such amounts is
conditioned upon receipt by the Accounts Bank of a valid United States
Department of the Treasury Internal Revenue Service tax Form W-9. Neither the
Collateral Agent, the Accounts Bank nor the Administrative Agent shall be liable
for any loss resulting from any Cash Equivalents (or any investment or
reinvestment therein or liquidation or redemption thereof) from any Project
Account or the sale or redemption thereof except to the extent that such loss
results solely from the gross negligence or willful misconduct of the Collateral
Agent, the Accounts Bank or the Administrative Agent, as the case may be, it
being understood and agreed that in no event shall any of the Administrative
Agent, the Accounts Bank or the Collateral Agent, as the case may be, be liable
for any loss resulting from any investment made, or any sale or redemption of
any investment made, in accordance with instructions received from the Borrower,
the Collateral Agent or the Administrative Agent, as the case may be, or failure
to receive written direction as required hereunder, or in accordance with
Section 3.02 (Sale and Liquidation) hereof.
Section 3.02 Sale and Liquidation. In the event that the cash balance in any of
the Project Accounts is as of any day insufficient to cover the transfers to be
made from such Project Account on such day (and if advised in writing by the
Administrative Agent or the Borrower of such circumstances), the Collateral
Agent may (but shall not be obligated to) direct the Accounts Bank, without
instructions from the Borrower, to sell or liquidate the Cash Equivalents
standing to the credit of such Project Account (without regard to maturity date)
in such manner as the Collateral Agent may direct in order to obtain cash at
least sufficient to make such transfers and to pay any expenses and charges
incurred in connection with effecting any such sale or liquidation, which
expenses and charges the Accounts Bank shall be authorized to pay with cash on
deposit in such Project Account. Neither the Accounts Bank, the Collateral Agent
nor any other Senior Secured Party shall be liable to any Person for any loss
suffered because of any such sale or liquidation.

 

12



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFAULT AND ENFORCEMENT
Section 4.01 Notices of Suspension of Project Accounts. (a) The Collateral Agent
may, but shall not be required to, suspend the right of the Accounts Bank and
the Borrower to withdraw or otherwise deal with any funds deposited in or
credited to the Project Accounts at any time during the occurrence and
continuance of an Event of Default by delivering a notice to the Accounts Bank
(with a copy to the Borrower and the Administrative Agent) (a “Notice of
Suspension”).
(b) Notwithstanding any other provision of the Credit Agreement or any other
Financing Document, after the issuance by the Collateral Agent of a Notice of
Suspension in accordance with Section 4.01(a) and until such time as the
Collateral Agent advises the Accounts Bank and the Borrower in writing that it
has withdrawn such Notice of Suspension (which it shall do promptly if such
Event of Default is no longer continuing or has been waived), no amount may be
withdrawn by the Accounts Bank from any Project Account, including for
investment in Cash Equivalents, without the express prior written consent of the
Collateral Agent.
(c) For the avoidance of doubt, the withdrawal of a Notice of Suspension by the
Collateral Agent shall not affect any other Notice of Suspension that it may
have issued.

 

13



--------------------------------------------------------------------------------



 



Section 4.02 Collateral Agent Appointed Attorney-in-Fact. The Borrower hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact (which appointment as attorney-in-fact shall be coupled with an
interest), with full authority, if a Notice of Suspension has been delivered to
the Accounts Bank and until such Notice of Suspension has been withdrawn, to
take any action and to execute any and all documents and instruments in the
place and stead of the Borrower and in the name of the Borrower or otherwise,
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Accounts Agreement in a commercially reasonable manner to the
extent required by the UCC, without notice to the Borrower, including:
(a) if an Event of Default has occurred and is continuing, to exercise the
rights and remedies set forth in this Accounts Agreement and the other Financing
Documents;
(b) to take any action that the Collateral Agent may, in its discretion and at
the Borrower’s expense, deem necessary or appropriate (i) to perfect, maintain
and enforce any security interest or other Lien created in favor of the
Collateral Agent, for the benefit of the Senior Secured Parties, (ii) to create,
perfect, maintain and enforce any security interest or other Lien granted or
purported to be granted hereby or (iii) to otherwise accomplish the purposes of
this Accounts Agreement;
(c) to receive, endorse and collect all funds or other property in which the
Borrower has an interest and that would constitute Account Collateral under the
terms of this Accounts Agreement, in each case representing any proceeds,
dividends, interest payments or other distributions constituting Account
Collateral or any part thereof and to give full discharge for the same and,
after the occurrence and during the continuation of an Event of Default, to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed necessary or appropriate by the Collateral Agent for
the purpose of collecting any and all of such proceeds, dividends, payments or
other distributions;
(d) to pay or discharge Taxes and Liens levied or placed on the Account
Collateral;
(e) (i) after the occurrence and during the continuation of an Event of Default,
to direct any party liable for any payment under or with respect to any of the
Account Collateral to make payment of any and all moneys due or to become due
thereunder or with respect thereto directly to the Collateral Agent or as the
Collateral Agent may direct, (ii) to ask or make, demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any of the Account
Collateral, (iii) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the Account
Collateral or any part thereof and to enforce any other right in respect of any
of the Account Collateral, (iv) to defend any suit, action or proceeding brought
against the Borrower with respect to any of the Account Collateral and (v) to
settle, compromise or adjust any suit, action or proceeding described in Section
4.02(e)(iii) and (iv) and, in connection therewith, to give such discharges or
releases as the Collateral Agent may deem appropriate;

 

14



--------------------------------------------------------------------------------



 



(f) (i) to execute, in connection with any sale, lease, license or other
disposition permitted to be made by the Collateral Agent hereunder, any
endorsements, assignments, transfer statements or other instruments of
conveyance or transfer with respect to the Account Collateral, and to file or
register the same if required by applicable Law; and
(g) after the occurrence and during the continuation of an Event of Default, to
communicate in its own name with any party to any agreement or instrument
included in the Account Collateral, at any reasonable time, with regard to any
matter relating to such agreement or instrument.
Section 4.03 Enforcement. (a) Notwithstanding any other provision of the Credit
Agreement or any other Financing Document, the Collateral Agent or its designee
may, on behalf of the Senior Secured Parties, at any time during the occurrence
and continuance of an Event of Default, and following delivery of a Notice of
Suspension that has not been withdrawn (provided that any failure to deliver
such notice shall not affect the validity of any actions taken under this
Section 4.03(a)) take enforcement action with respect to the Project Accounts
and the Account Collateral, as provided in the Credit Agreement. Without
limitation and in addition to any and all rights with respect to the Project
Accounts and the Account Collateral under the Credit Agreement or any other
Financing Document, the Collateral Agent may take enforcement action by:
(i) personally, or by attorneys, taking possession of the Project Accounts and
the Account Collateral or any part thereof, from the Accounts Bank, the Borrower
or any other Person that then has possession of any part thereof with or without
notice or process of law;
(ii) instructing any obligor, guarantor or counterparty to any agreement,
instrument or other obligation in respect of or relating to the Borrower or the
Project Accounts and the Account Collateral to make any payment required by the
terms of such agreement, instrument or obligation directly to the Collateral
Agent or the Administrative Agent, for the benefit of the Senior Secured
Parties;
(iii) taking possession of the Project Accounts and the Account Collateral or
any part thereof by directing the Project Accounts and the Accounts Bank or the
Borrower, as the case may be, to deliver the same to the Collateral Agent, for
the benefit of the Senior Secured Parties, at any place or places designated by
the Collateral Agent, it being understood that the Accounts Bank’s and the
Borrower’s obligations to so deliver the Project Accounts and the Account
Collateral are of the essence of this Accounts Agreement and that, accordingly,
upon application to a court of equity having jurisdiction, the Collateral Agent,
for the benefit of the Senior Secured Parties, shall be entitled to a decree
requiring specific performance by the Accounts Bank or the Borrower, as the case
may be, of such obligations;

 

15



--------------------------------------------------------------------------------



 



(iv) foreclosing on the Account Collateral as herein provided or in any manner
permitted by applicable Law (including through any permitted non-judicial
foreclosure) either concurrently or in such order as the Collateral Agent may
determine without affecting the rights or remedies to which the Collateral
Agent, for the benefit of the Senior Secured Parties, may be entitled under this
Accounts Agreement, the Credit Agreement, or any other Financing Document. The
Borrower hereby waives, to the extent permitted by applicable Law, notice and
judicial hearing in connection with the Collateral Agent’s taking possession or
commencing any collection, recovery, receipt, appropriation, repossession,
retention, set-off, sale, leasing, licensing, conveyance, assignment, transfer,
liquidation, or other disposition of or realization upon any or all of the
Account Collateral, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any right to any such notice which the
Borrower would otherwise have under applicable Law;
(v) withdrawing any and all cash and liquidating any and all Cash Equivalents in
any of the Project Accounts and the and applying such cash, the liquidation
proceeds of Cash Equivalents and other cash, if any, then held in any Project
Account or as Account Collateral in accordance with Section 4.03(b); or
(vi) selling, assigning or otherwise liquidating the Project Accounts or the
Account Collateral, or any part thereof, at a public or private sale, for cash,
upon credit or for future delivery, and at such prices as the Collateral Agent
may deem satisfactory, and taking possession of the proceeds of any such sale or
liquidation.
(b) Notwithstanding anything to the contrary in this Accounts Agreement, the
Credit Agreement or any other Financing Document, the Borrower acknowledges that
if an Event of Default has occurred and is continuing, and following delivery of
a Notice of Suspension that has not been withdrawn (provided that any failure to
deliver such notice shall not affect the validity of any actions taken under
this Section 4.03(b)), the Collateral Agent, on behalf of the Senior Secured
Parties, is entitled to apply amounts deposited in or credited to any Project
Account to pay Obligations or any other amounts related to the Project
(including without limitation Operation and Maintenance Expenses) as it deems
appropriate.
(c) The Accounts Bank shall promptly comply with any instruction given by the
Collateral Agent as contemplated by Section 2.01 (Appointment) (without
reference to any inconsistent request or instruction from the Borrower or
otherwise).

 

16



--------------------------------------------------------------------------------



 



(d) The Collateral Agent may, during the continuance of an Event of Default, and
at any time following the delivery of a Notice of Suspension and until such
notice has been withdrawn (provided that any failure to deliver such notice
shall not affect the validity of any actions taken under this Section 4.03),
exercise its rights under this Section 4.03 as frequently, and as many times, as
it considers appropriate.
Section 4.04 Collateral Agent’s Discretionary Powers. Nothing in this Article IV
shall impair the right of the Collateral Agent in its discretion to take or omit
to take any action deemed proper by the Collateral Agent and which action or
omission is consistent with any express written direction of the Administrative
Agent or with the express provisions of this Accounts Agreement. The Collateral
Agent shall have the right at any time to seek instructions from the
Administrative Agent concerning the administration of this Accounts Agreement,
and to request, and receive, direction from the Administrative Agent regarding
the enforcement actions set forth in Section 4.03 (Enforcement).
Section 4.05 Regarding the Collateral Agent. The Collateral Agent shall be
afforded all of the rights, powers, protections, immunities and indemnities set
forth in the Credit Agreement as if the same were specifically set forth herein.
ARTICLE V
THE ACCOUNTS BANK
Section 5.01 Duties of the Accounts Bank and Securities Intermediary. (a) The
Accounts Bank, acting as Securities Intermediary, will have the obligations of a
securities intermediary under Article 8 of the UCC, and acting as a bank with
respect to the Project Accounts, will have the obligations of a bank under
Article 9 of the UCC. The Accounts Bank will also have those duties and
responsibilities expressly set forth in this Accounts Agreement, and no
additional duties, responsibilities, obligations or liabilities shall be
inferred from the provisions of this Accounts Agreement or imposed on the
Accounts Bank. The Accounts Bank will act at the written direction of the
Collateral Agent, the Administrative Agent and, as expressly provided in this
Accounts Agreement, the Borrower, but will not be required to take any action
that is contrary to this Accounts Agreement or applicable Law or that, in its
reasonable judgment, would involve it in expense or liability, unless it has
been furnished with adequate indemnity and/or security against such expense or
liability. The Accounts Bank will have no responsibility to ensure the
performance by any other party of its duties and obligations hereunder. The
Accounts Bank will use the same care with respect to the safekeeping and
handling of property held in the Project Accounts as the Accounts Bank uses in
respect of property held for its own sole benefit. The provisions of this
Article V are solely for the benefit of the Accounts Bank, the Collateral Agent
and the Senior Secured Parties.

 

17



--------------------------------------------------------------------------------



 



(b) In performing its functions and duties under this Accounts Agreement, the
Accounts Bank will act solely as the depository of the Collateral Agent, for the
benefit of the Senior Secured Parties, and as Securities Intermediary or as a
bank, as the case may be, with respect to the Project Accounts for the benefit
of the Collateral Agent, for the benefit of the Senior Secured Parties. The
Accounts Bank does not assume and will not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any Person other than the Collateral Agent. None of the Senior Secured Parties
or the Borrower will have any rights against the Accounts Bank hereunder, other
than for the Accounts Bank’s gross negligence or willful misconduct. Except as
otherwise expressly provided in this Accounts Agreement, the Borrower will not
have any right to direct the Accounts Bank to distribute or allocate any funds,
instruments, securities, financial assets or other assets in the Project
Accounts or to withdraw or transfer any funds, instruments, securities,
financial assets or other assets from the Project Accounts. Except as otherwise
expressly provided in this Accounts Agreement, the Collateral Agent, on behalf
of the Senior Secured Parties, will have the sole right to issue directions and
instructions to the Accounts Bank, acting as Securities Intermediary or bank, as
the case may be, in accordance with this Accounts Agreement, and to issue
entitlement orders with respect to the Project Accounts. It is expressly
understood and agreed that any investment made with funds held in the Project
Accounts may be made only in accordance with the express provisions of
Section 3.01 (Investments) and, when an investment is so made, it is expressly
understood and agreed that such investment was made with the permission of the
Collateral Agent in the exercise of its exclusive possession of, and dominion
and control over, the Project Accounts, which it maintains through the Accounts
Bank. The Accounts Bank shall not in any way whatsoever be liable for any loss
or depreciation in the value of any investments made pursuant to the terms of
this Accounts Agreement.
Section 5.02 Exculpatory Provisions. (a) Neither the Accounts Bank nor any of
its directors, officers, employees or agents will have any duties or obligations
except those expressly set forth herein or required by applicable law. Without
limiting the generality of the foregoing, the Accounts Bank shall not:
(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

 

18



--------------------------------------------------------------------------------



 



(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Accounts Bank is required to exercise as directed
in writing by the Collateral Agent, the Administrative Agent or the Required
Lenders; provided that the Accounts Bank shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Accounts Bank to liability or that is contrary to any Financing Document or
applicable Law; and provided further that no such direction given to the
Accounts Bank that in the sole judgment of the Accounts Bank imposes, or
purports to impose, or might reasonably be expected to impose upon the Accounts
Bank any obligation or liability not set forth herein or arising hereunder shall
be binding upon the Accounts Bank unless the Accounts Bank, in its sole
discretion, accepts such direction;
(iii) except as expressly set forth herein, have any duty to disclose, nor shall
the Accounts Bank be liable for any failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Accounts Bank or any of its Affiliates in any capacity; or
(iv) be required to institute any legal proceedings arising out of or in
connection with, or otherwise take steps to enforce, this Accounts Agreement
other than on the instructions of the Required Lenders or the Administrative
Agent;
(b) Neither the Accounts Bank nor any of its directors, officers, employees or
agents shall be liable for any action taken or not taken by it (i) with the
prior written consent or at the request of the Collateral Agent, the
Administrative Agent or the Required Lenders, (ii) as may be reasonably
necessary, or as the Accounts Bank may believe in good faith to be necessary,
under the circumstances as provided in Section 2.01 (Appointment) or (iii) in
the absence of its own gross negligence or willful misconduct.
(c) Neither the Accounts Bank nor any of its directors, officers, employees or
agents shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Accounts Agreement, the Credit Agreement, or any other Financing Document,
(ii) the contents of any certificate, report, opinion or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein (including the use of proceeds)
or the occurrence or continuance of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness, genuineness or admissibility in
evidence of this Accounts Agreement, the Credit Agreement, any other Financing
Document, or any other agreement, instrument or document, or the perfection or
priority of any Lien or security interest created or purported to be created by
any Security Document (or title to or rights in any collateral under any
Security Document), or (v) the satisfaction of any condition set forth in
Article VI (Conditions Precedent) of the Credit Agreement or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to the Accounts Bank.

 

19



--------------------------------------------------------------------------------



 



(d) The Accounts Bank may, unless and until it shall have received directions
from the Required Lenders or the Administrative Agent, take such action or
refrain from taking such action in respect of a Default or Event of Default of
which the Accounts Bank has been advised in writing by the Required Lenders or
the Administrative Agent as it shall reasonably deem advisable in the best
interests of the Lenders (but shall not be obligated to do so).
Section 5.03 Reliance by Accounts Bank. The Accounts Bank shall be entitled to
rely upon, and shall not (nor shall any of its directors, officers, employees or
agents) incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
reasonably believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Accounts Bank also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Accounts Bank may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts reasonably
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Accounts Bank may at any time and from time to time solicit written instructions
in the form of directions from the Administrative Agent, the Collateral Agent or
the Required Lenders or an order of a court of competent jurisdiction, as to any
action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its obligations under this Accounts
Agreement.
Section 5.04 Written Instructions; Notices. (a) Notwithstanding anything in this
Accounts Agreement, the Credit Agreement or any other Financing Document to the
contrary, the Accounts Bank shall have no obligation to (i) make any payment,
transfer or withdrawal from any Project Account until it has received written
direction to make such payment, transfer or withdrawal from the Administrative
Agent, the Collateral Agent or the Borrower as set forth herein or
(ii) determine whether any payment, transfer or withdrawal from any Project
Account made in accordance with any written direction from the Administrative
Agent, the Collateral Agent or the Borrower complies with the terms of this
Accounts Agreement. The Accounts Bank shall have no liability for, nor any
responsibility or obligation to confirm, the use or application by the Borrower,
the Collateral Agent or the Administrative Agent or any other recipient of
amounts withdrawn or transferred from any Project Account.

 

20



--------------------------------------------------------------------------------



 



(b) Except as otherwise provided in this Accounts Agreement, the Accounts Bank
shall take action under this Accounts Agreement only as it shall be directed in
writing by the Collateral Agent or the Administrative Agent. In each case that
the Accounts Bank may or is required under the other Financing Documents to take
any action (an “Accounts Bank Action”), including without limitation to make any
determination or judgment, to give consents, to exercise rights, powers or
remedies or otherwise to act hereunder, under any other Financing Document, the
Accounts Bank may seek direction from the Collateral Agent or the Administrative
Agent and shall be entitled to refrain from such Accounts Bank Action unless and
until it has received such direction and shall not incur any liability to any
Person by reason of so refraining.
Section 5.05 Resignation or Removal of Accounts Bank. (a) The Accounts Bank may
resign from the performance of all its functions and duties hereunder at any
time by giving thirty (30) days’ prior notice to the Borrower and the Collateral
Agent. The Accounts Bank may be removed (i) at any time by the Administrative
Agent or the Required Lenders, or (ii) in the event of a material breach by the
Accounts Bank of its duties hereunder, by the Borrower in consultation with the
Administrative Agent. Such resignation or removal shall take effect upon the
appointment of a successor Accounts Bank, in accordance with this Section 5.05.
(b) Upon the notice of resignation by the Accounts Bank or upon the removal of
the Accounts Bank pursuant to Section 5.05(a), the Administrative Agent shall
appoint a successor Accounts Bank hereunder, who shall be a commercial bank
having a combined capital and surplus of at least two hundred fifty million
Dollars ($250,000,000).
(c) If no successor Accounts Bank has been appointed by the Administrative Agent
within thirty (30) days after the date such notice of resignation was given by
the Accounts Bank or the date on which the Administrative Agent, the Required
Lenders or the Borrower elected to remove the Accounts Bank, pursuant to
Section 5.05(a), any Senior Secured Party may petition any court of competent
jurisdiction for the appointment of a successor Accounts Bank. Such court may
thereupon, after such notice, if any, as it may deem proper, appoint a successor
Accounts Bank who shall serve as Accounts Bank hereunder until such time, if
any, as the Administrative Agent appoints a successor Accounts Bank, as provided
above.
(d) Upon the acceptance of a successor’s appointment as Accounts Bank hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Accounts Bank, and
the retiring (or removed) Accounts Bank shall be discharged from all of its
duties and obligations hereunder. After the retirement or removal of the
Accounts Bank hereunder, the provisions of this Article V shall continue in
effect for the benefit of the retiring (or removed) Accounts Bank in respect of
any actions taken or omitted to be taken by it while the retiring or removed
Accounts Bank was acting as Accounts Bank.

 

21



--------------------------------------------------------------------------------



 



(e) The retiring or removed Accounts Bank will promptly transfer all of the
Project Accounts and the Account Collateral to the possession or control of the
successor Accounts Bank and will, at the sole cost and expense of the Borrower,
execute and deliver such notices, instructions and assignments as may be
reasonably necessary or desirable to transfer the rights of the Accounts Bank,
together with all records and reports, with respect to the Project Accounts and
the Account Collateral to the successor Accounts Bank.
Section 5.06 No Amendment to Duties of Accounts Bank Without Consent. The
Accounts Bank shall not be bound by any waiver, amendment, supplement or
modification of this Accounts Agreement that affects its rights or duties
hereunder or thereunder unless the Accounts Bank shall have given its prior
written consent, in its capacity as Accounts Bank, thereto.
ARTICLE VI
MISCELLANEOUS
Section 6.01 Amendments, Etc. No amendment or waiver of any provision of this
Accounts Agreement and no consent to any departure by the Borrower shall be
effective unless in writing signed by the Collateral Agent and, in the case of
an amendment, the Borrower, the Collateral Agent, the Administrative Agent and
the Accounts Bank, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that no amendment, waiver or consent shall, unless in writing and signed by the
Accounts Bank in addition to the Collateral Agent, affect the rights or duties
of, or any fees or other amounts payable to, the Accounts Bank under this
Accounts Agreement
Section 6.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT OF THE MIDDLE DISTRICT OF GEORGIA, AND ANY
APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS ACCOUNTS AGREEMENT, OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS ACCOUNTS AGREEMENT OR IN ANY OTHER FINANCING
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS ACCOUNTS AGREEMENT, ANY OTHER
FINANCING DOCUMENT AGAINST THE BORROWER, THE ACCOUNTS BANK OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

22



--------------------------------------------------------------------------------



 



(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS ACCOUNTS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 6.02(b). EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under this Accounts Agreement, the other Financing Documents
and, without limiting the generality of the foregoing, agrees that the waivers
set forth in this Section 6.02(d) shall have the fullest scope permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.
(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS ACCOUNTS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS ACCOUNTS AGREEMENT, THE OTHER FINANCING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.02.

 

23



--------------------------------------------------------------------------------



 



Section 6.03 Assignments. The provisions of this Accounts Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent and the Administrative Agent, and
the Accounts Bank may not assign or delegate any of its rights or obligations
under this Accounts Agreement except pursuant to Section 5.05 (Resignation or
Removal of Accounts Bank).
Section 6.04 Benefits of Accounts Agreement. Nothing in this Accounts Agreement
or any other Financing Document, express or implied, shall give to any Person,
other than the parties hereto, the Senior Secured Parties and their respective
successors and assigns permitted under this Accounts Agreement or any other
Financing Document, Participants to the extent provided in Section 10.03
(Assignments) of the Credit Agreement, and Related Parties of the Administrative
Agent, the Collateral Agent and the Accounts Bank any benefit or any legal or
equitable right or remedy under or by reason of this Accounts Agreement.
Section 6.05 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Accounts Bank, the
Administrative Agent and the Collateral Agent (including all reasonable fees,
costs and expenses of counsel for the Accounts Bank, the Administrative Agent
and the Collateral Agent), in connection with the preparation, negotiation,
execution and delivery of this Accounts Agreement and the administration and
maintenance of the Project Accounts (whether or not the transactions
contemplated hereby are consummated); (b) all reasonable and documented
out-of-pocket expenses incurred by the Collateral Agent, the Administrative
Agent and the Accounts Bank (including all reasonable fees, costs and expenses
of counsel for Collateral Agent, the Administrative Agent and the Accounts
Bank), in connection with any amendments, modifications or waivers of the
provisions of this Accounts Agreement (whether or not the transactions
contemplated hereby are consummated); (c) all reasonable and documented
out-of-pocket expenses incurred by the Accounts Bank, the Administrative Agent
and the Collateral Agent (including all reasonable fees, costs and expenses of
counsel for Accounts Bank, the Administrative Agent and the Collateral Agent),
in connection with the administration of this Accounts Agreement (whether or not
the transactions contemplated hereby are consummated); and (d) all out-of-pocket
expenses incurred by the Accounts Bank, the Administrative Agent and the
Collateral Agent (including all fees, costs and expenses of counsel for any of
the Accounts Bank, the Administrative Agent and the Collateral Agent), in
connection with the enforcement or protection of their rights in connection with
this Accounts Agreement, including their rights under this Section 6.05,
including in connection with any workout, restructuring or negotiations in
respect of the Obligations.

 

24



--------------------------------------------------------------------------------



 



Section 6.06 Counterparts; Effectiveness. This Accounts Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Accounts Agreement shall
become effective when it has been executed by the Collateral Agent and when the
Collateral Agent has received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Accounts Agreement by telecopy or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Accounts Agreement.
Section 6.07 Indemnification by the Borrower. In addition to the indemnity by
Borrower set forth in Section 6.09(f) (Notices and Other Communications), the
Borrower hereby agrees to indemnify the Collateral Agent (and any sub-agent
thereof), the Administrative Agent (and any sub-agent thereof), the Accounts
Bank and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
all reasonable fees, costs and expenses of counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of:
(a) the execution or delivery of this Accounts Agreement or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby;
(b) any funds deposited in or credited to any Project Account or the use or
proposed use of the proceeds therefrom; and
(c) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of the
Borrower’s members, managers or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of the
Indemnitee.

 

25



--------------------------------------------------------------------------------



 



provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
Section 6.08 No Waiver; Cumulative Remedies. No failure by any Senior Secured
Party, the Accounts Bank, the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder, or under any other Financing Document, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Section 6.09 Notices and Other Communications. (a) Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 6.09(b)), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail as follows:

                  If to the Borrower:
 
                    Southwest Georgia Ethanol, LLC
 
      Mailing Address:   P.O. Box 386
Camilla, GA 31730
 
           
 
      Physical Address:   4615 Back Nine Road
 
          Pelham, GA 31779
 
           
 
      Attention:   Larry Kamp, Chief Financial Officer
 
      Telephone:   (229) 522-2822
 
      Facsimile:   (229) 522-2824
 
      E-mail:   larry@firstunitedethanol.com

 

26



--------------------------------------------------------------------------------



 



                  If to the Accounts Bank:
 
                    Amarillo National Bank         P.O. Box 1         Amarillo,
Texas 79105         (or, for delivery by overnight courier, to:         410 S.
Taylor         Amarillo, Texas 79101)
 
      Attention:   Craig Sanders, Executive Vice President
 
      Telephone:   806-378-8244
 
      Facsimile:   806-345-1663
 
      E-mail:   craig.sanders@anb.com
 
                If to the Collateral Agent or the Pre-Petition Collateral Agent:
 
                    WestLB AG, New York Branch
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Attention: Dominick D’Ascoli
Telephone: (212) 597-8546
Facsimile: (212) 789-0040
 
                If to the Administrative Agent:
 
                    WestLB AG, New York Branch
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Attention: Dominick D’Ascoli
Telephone: (212) 597-8546
Facsimile: (212) 789-0040

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 6.09(d) shall be effective as provided in Section 6.09(d).

 

27



--------------------------------------------------------------------------------



 



(c) Notices and other communications to the Borrower, the Collateral Agent, the
Administrative Agent or the Accounts Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites). Each of the Collateral Agent, the Administrative Agent, the Accounts
Bank or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(d) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 6.09(a) of notification that such notice or communication is available
and identifying the website address therefor.
(e) Each of the Borrower, the Collateral Agent, the Administrative Agent and the
Accounts Bank may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.
(f) The Collateral Agent, the Administrative Agent and the Accounts Bank shall
be entitled to rely and act upon any written notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Collateral Agent, the Administrative Agent, the Accounts Bank and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Collateral Agent, the Administrative Agent or the
Accounts Bank may be recorded by the Collateral Agent, the Administrative Agent
or the Accounts Bank, and each of the parties hereto hereby consents to such
recording.
Section 6.10 Patriot Act Notice. The Accounts Bank hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Accounts Bank to identify the Borrower in accordance with the Patriot
Act.

 

28



--------------------------------------------------------------------------------



 



Section 6.11 Severability. If any provision of this Accounts Agreement or any
other Financing Document is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Accounts Agreement, the other Financing Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 6.12 Survival. Notwithstanding anything in this Accounts Agreement to
the contrary, Section 6.05 (Costs and Expenses) and 6.07 (Indemnification by the
Borrower) shall survive any termination of this Accounts Agreement.
Section 6.13 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Accounts
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Accounts Agreement, the
other Financing Documents or the transactions contemplated hereby or thereby.
(Remainder of page intentionally blank. Next page is signature page.)

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Debtor-In-Possession
Accounts Agreement to be executed by their respective officers as of the day and
year first above written.

            SOUTHWEST GEORGIA ETHANOL, LLC,
as the Borrower
      By:   /s/ Lawrence A. Kamp         Name:   Lawrence A. Kamp       
Title:   Chief Financial Officer     

         

 

30



--------------------------------------------------------------------------------



 



            AMARILLO NATIONAL BANK,
as the Accounts Bank
      By:   /s/ Craig L. Sanders         Name:   Craig L. Sanders       
Title:   Executive Vice President     

            AMARILLO NATIONAL BANK,
as the Securities Intermediary
      By:   /s/ Craig L. Sanders         Name:   Craig L. Sanders       
Title:   Executive Vice President     

 

31



--------------------------------------------------------------------------------



 



            WESTLB, AG, NEW YORK BRANCH,
as the Collateral Agent
      By:   /s/ Dominick D’Ascoli         Name:   Dominick D’Ascoli       
Title:   Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director        WESTLB, AG, NEW YORK BRANCH,
as the Administrative Agent
      By:   /s/ Dominick D’Ascoli         Name:   Dominick D’Ascoli       
Title:   Director              By:   /s/ Christian Grane         Name:  
Christian Grane        Title:   Executive Director        Accepted and Consented
to as Described in
Section 2.01(d):

WESTLB, AG, NEW YORK BRANCH,
as the Pre-Petition Collateral Agent
      By:   /s/ Dominick D’Ascoli         Name:   Dominick D’Ascoli       
Title:   Director              By:   /s/ Christian Grane         Name:  
Christian Grane        Title:   Executive Director     

 

32